MADDOX, Justice.
These petitions for writs of certiorari were granted and consolidated because all three involve the same issue of first impression: whether a person sentenced to more than ten years under the Alabama Split Sentence Act, Ala. Code 1975, § 15-18-8, is entitled to incentive “good time” credit under the Alabama Correctional Incentive Time Act, §§ 14-9-40 through -44 (hereinafter the “ACIT Act”), if his period of confinement is less than ten years. All three petitioners filed habeas corpus petitions in order to have the ACIT Act applied to them; in each case, the trial court denied relief. The Court of Criminal Appeals held in Thomas v. State, 552 So.2d 875 (Ala.Crim.App.1989) (the decision below in 88-898), that a person sentenced to more than ten years is ineligible for “good time” credit even though his confinement is less than ten years. In the other cases (Cunningham and Otts), the Court of Criminal Appeals affirmed the trial court’s decision, without opinions. 550 So.2d 1087, 546 So.2d 404.
We have carefully reviewed and considered the opinion of the Court of Criminal Appeals in Thomas and find it to be well-reasoned and correct. Therefore, the judgments of the Court of Criminal Appeals in these three cases are due to be, and they hereby are, affirmed.
AFFIRMED.
HORNSBY, C.J., and JONES, SHORES, ADAMS, HOUSTON and KENNEDY, JJ., concur.